     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ELLINOR R. CODER, CSBN 258258
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8955
 7          Facsimile: (415) 744-0134
            E-Mail: Ellinor.Coder@ssa.gov
 8   Attorneys for Defendant
 9                                    UNITED STATES DISTRICT COURT
10                                   EASTERN DISTRICT OF CALIFORNIA
                                            FRESNO DIVISION
11
12                                                    ) Case No.: 1:18-cv-01218-SKO
     CHUE HUE HER,                                    )
13                                                    ) STIPULATION AND ORDER
                       Plaintiff,                     ) EXTENDING BRIEFING SCHEDULE
14                                                    )
          vs.                                         )
15   ANDREW SAUL,                                     )
     Commissioner of Social Security1,                )
16                                                    )
                                                      )
17                     Defendant.                     )
                                                      )
18
19            It is hereby stipulated, by and between Plaintiff and Defendant Commissioner of Social
20   Security (Defendant), by and through their respective counsel of record, that the deadline for
21
     Defendant to respond to Plaintiff’s Opening Brief shall be extended by thirty (30) days.
22
              This is the parties’ second request for an extension. Plaintiff filed his Opening Brief
23
24   (Doc. 16) on May 22, 2019 after one stipulated extension (Doc. 15).

25
26
     1
27     Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
     party pursuant to Fed. R. Civ. P. 25(d). See also 42 U.S.C. § 405(g) (action survives regardless
28   of any change in the person occupying the office of Commissioner of Social Security).

     Stip for Def. Extension, 1:18-01218-SKO           1
              Defendant requests additional time to further consider the issues that Plaintiff raised. The
 1
 2   Appeals Council previously remanded this claim to an ALJ for further development and decision

 3   on two occasions, making this the agency’s third decision. Plaintiff raised several issues with the
 4
     vocational evidence and medical opinions that were the subject of earlier remand orders.
 5
     Therefore, Defendant requests additional time to evaluate this case. Defendant was not able to
 6
 7   do so prior to the filing deadline due to other case filing deadlines, and because counsel was out

 8   of the office over six days in June performing military reserve duty. A shorter extension of 30
 9   days would conflict with existing filing deadlines and not allow counsel to consult with the
10
     Appeals Council.
11
              The current due date for Defendant’s response to Plaintiff’s brief is June 21, 2019. With
12
13   the Court’s approval, the new due date would be July 22, 2019. The parties further stipulate that

14   the Court’s Scheduling Order shall be modified accordingly.
15
16   Dated: June 20, 2019                            Respectfully submitted,

17                                                   McGREGOR W. SCOTT
                                                     United States Attorney
18
                                                     DEBORAH LEE STACHEL
19                                                   Regional Chief Counsel, Region IX
                                                     Social Security Administration
20
                                               By:   /s/ Ellinor R. Coder
21
                                                     ELLINOR R. CODER
22                                                   Special Assistant U.S. Attorney

23                                                   Attorneys for Defendant
24
25                                             By:   /s/ Young Cho
                                                     YOUNG CHO
26                                                   Attorney for Plaintiff
27
28


     Stip for Def. Extension, 1:18-01218-SKO            2
 1                                                ORDER
 2            Pursuant to the parties’ above stipulation (Doc. 17), for good cause shown, Defendant
 3   shall respond to Plaintiff’s opening brief by no later than July 22, 2019. All corresponding
 4   briefing deadlines set forth in the Scheduling Order, (Doc. 5), are hereby modified accordingly.
 5
     IT IS SO ORDERED.
 6
 7   Dated:      June 20, 2019                                   /s/   Sheila K. Oberto               .
 8                                                        UNITED STATES MAGISTRATE JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Stip for Def. Extension, 1:18-01218-SKO          3
